Citation Nr: 1732341	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, which included service in the Republic of Vietnam from October 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran testified before the undersigned at a Board hearing at the RO. 


FINDINGS OF FACT

1. In an October 2016 statement in support of the claim, the Veteran properly withdrew the appeal regarding his service connection claim for PTSD.

2.  The Veteran's hearing loss disability had its onset in service and has continued to the present.

3. The Veteran's tinnitus had its onset in service and has continued to the present.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309(a), 3.385, 4.85 (2016).

3. The criteria for service connection for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Entitlement to Service Connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  Further, a veteran or an authorized representative may withdraw the appeal of any or all issues at any time before the Board promulgates a decision, provided it is done in accordance with the procedure set forth in 38 C.F.R. § 20.204.  

Here, the Veteran properly withdrew the appeal of his service connection claim for PTSD by submitting an October 2016 Statement in Support of the Claim, in which he stated "I am withdrawing the issue: [s]ervice [c]onnection for [PTSD]."  As such, there is no allegation of error of fact or law before the Board for adjudication with respect to this issue. 

II. Hearing Loss and Tinnitus

The Veteran contends that his current tinnitus had its onset in service, while his current bilateral hearing loss manifested within one year of separation.  Id. at 5, 22-24.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the November 2016 hearing the Veteran testified that his military occupational specialty (MOS) was as an artillery surveyor.  Id. at 3.  He was deployed to the Republic of Vietnam in that capacity.  While he was serving in Vietnam, he was a part of an air mobile unit, which meant he flew the majority of the time.  Most of his duties consisted of reconnaissance; he flew ahead of the unit to obtain coordinates for line of fire.  During this time, he recalled that he was never issued any hearing protection even though he was exposed the artillery fire and helicopter noise as well as regular mortar attacks.  Id. at 4-5. 

The Veteran first began noticing ringing in his years within his first six months in Vietnam.  Id. at 5.  In particular, he began noticing the ringing after exposure to mortar attacks and helicopter noise.  However, he never sought medical attention in service.  He explained that if one had a complaint while in Vietnam; they generally saw a medic, who either gave a shot or a pill, and the soldier went back to work.  Id. at 6. 

The Veteran testified that he had been dealing with hearing loss since his return from Vietnam.  Id. at 22.  His wife testified that she met the Veteran within a year of his return from Vietnam.  Id. at 22-24.  She recalled that ever since they met, he had needed "everything to be really loud" so that he could hear.  She added that when people came over to their home, they always comment on how loud the noise was.  Id. at 27.  She believed the loud noise helped him block out his tinnitus.  The Veteran confirmed this.  Id. at 25-26.

Service department records confirm that the Veteran's MOS was as an artillery surveyor, and he served in Vietnam.  See DD Form 214; August 2011 Request for Information.  As expected from his testimony, there are no service treatment records documenting any complaints of hearing impairment or tinnitus.  

The Veteran and his wife are competent to provide evidence regarding the observable symptoms of his hearing impairment and tinnitus.  38 C.F.R. § 3.159(a) (2016).  The Board finds their testimony to be competent and credible.  The testimony serves to establish in-service injury from noise exposure.

In the case of hearing impairment, impairment is determined by audiometric testing, which measures threshold hearing levels in decibels (dB) over a range of frequencies in hertz (Hz).  The threshold for normal hearing is from zero to 20 dB.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While higher threshold levels indicate some degree of hearing loss, for VA compensation purposes, hearing loss is a disability if upon audiometric testing, a veteran demonstrates hearing impairment by showing either (1) an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; (2) auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or, (3) speech recognition scores less than 94 percent using the Maryland CNC test.  Id.; see also 38 C.F.R. §§ 3.385, 4.85.  

A June 2012 VA examination report shows current hearing loss as defined in 38 C.F.R. § 3.385.  Audiometric testing yielded the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35 dB
35 dB
40 dB
60 dB
65 dB
Left Ear
30 dB
25 dB
30 dB
50 dB
55 dB


PURETONE THRESHOLD AVERAGE
Right Ear
50 dB
Left Ear
40 dB

SPEECH RECOGNITION
Right Ear
96%
Left Ear
100%

The VA examiner confirmed he had bilateral sensorineural hearing loss.  The VA examiner opined this was less likely than not caused by or otherwise related to his service.  In support, the VA examiner pointed to the audiometric testing results from his November 1965 enlistment examination, October 1967 post-Vietnam examination, and October 1969 separation examination, each of which, according to the VA examiner, indicated hearing within normal limits.  In addition, the VA examiner cited his post-separation noise exposure and referenced a September 2005 Institute of Medicine report entitled Noise and Military Service, which found no scientific support for delayed onset noise induced hearing loss weeks, months, or years after exposure.

The Board disagrees with the VA examiner's assessment of the Veteran's post-Vietnam examination results.  Following his return from Vietnam, he underwent an examination during which audiometric testing in October 1967.   The report of Medical Examination shows theresults for the left ear were unequivocally within normal limits at each of the pertinent frequencies; the results for the right ear give the Board pause since the handwritten results for the 500 and 4000 Hz frequencies are debatable.   Of particular significance is the result for the 4000 Hz frequency as it could possibly indicate 50 dB.  

The June 2012 VA Examination Report is problematic because it refers to an October 1969 separation examination.  The Veteran separated from service in October 1967; and there is no record of an October 1969 examination.  The 2012 VA examination is thus of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 303-4 (2008) (the probative value of a medical opinion is dependent on the whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case).

The Board resolves this lack of clarity in the record in the Veteran's favor given that a comparison of the audiometric testing results from his enlistment examination and his post-Vietnam examination suggest some degree of hearing loss; his credible statements establish that at the least his hearing impairment began upon his return from Vietnam; and his wife's credible lay statements confirm that he exhibited hearing impairment within one year of separation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  Accordingly, the Board finds the evidence of record demonstrates the onset of his bilateral hearing loss disability in service.

In this case, the audiometric test results contained in the June 2012 VA Examination Report and associated with an August 2016 letter from G.M.J., a clinical audiologist, confirms the Veteran has a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The hearing loss is linked to service by the indications of hearing loss on the 1967 examination and the testimony regarding continuity of symptomatology.  As such, the Board finds service connection for a bilateral hearing loss disability is warranted.  See 38 C.F.R. §§ 3.303(b).

Next, the Board turns to the service connection claim for bilateral tinnitus.  In conjunction with the hearing loss examination, the June 2012 VA examiner also conducted an examination for tinnitus.  The examiner acknowledged the Veteran's report of tinnitus since 1967, but stated a nexus opinion could not be rendered without resorting to speculation because his report of noise exposure both in service and post-separation made it impossible to determine the etiology of the tinnitus.  Consequently, the June 2012 VA Examination Report weighs neither for nor against the claim.  Fagan v. Shinseki.

Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the Veteran's testimony is sufficient to satisfy all three of the elements of service connection.  
His statements are credible and probative because they have been consistent with each other and the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, his statements are supported by those of his wife.  Based on the foregoing, the Board finds the evidence of record sufficiently establishes the onset of tinnitus in service, which has persisted to the present. As a result, the Board finds service connection for bilateral tinnitus is also warranted.



ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.

Service connection for a bilateral hearing loss disability is granted.

Service connection for bilateral tinnitus is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


